UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-01163-HMH-1)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wright, Appellant Pro Se. Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Wright   appeals   the   district   court’s   order    denying

relief on his motion for a sentence reduction, pursuant to 18

U.S.C. § 3582(c)(2) (2012).      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       United States v. Wright, No. 6:05-cr-

01163-HMH-1 (D.S.C. Apr. 7, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                       2